t c summary opinion united_states tax_court fletcher h hyler petitioner v commissioner of internal revenue respondent docket no 11078-13s filed date fletcher h hyler pro_se sarah e sexton for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’ sec_2010 federal_income_tax and an accuracy-related_penalty under sec_6662 of dollar_figure after concessions by petitioner the only issue in dispute is a new issue that he raised as to whether he is entitled to a claimed casualty_loss deduction for destruction of personal_property in a fire background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulations of fact and the accompanying exhibits petitioner resided in california when the petition was filed before petitioner and his wife resided in a single-family three-bedroom house in woodside california petitioner and his wife were tenants and paid monthly rent on date while petitioner and his wife were away visiting friends a fire continued internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure at the commencement of trial petitioner conceded all the adjustments in the notice_of_deficiency destroyed the house and its contents the woodside fire protection district reported that the fire likely started in the kitchen but did not state a specific cause petitioner believes that the fire may have started because of rodents and or faulty electrical wiring immediately after the fire petitioner and his wife stayed at a motel but they later moved into another rental property petitioner’s personal_property was insured through a policy with state farm insurance co the insurance policy’s limit on recovery was dollar_figure petitioner and his wife received a dollar_figure payment from the insurance_company a few weeks after the fire before petitioner worked as a self-employed consultant creating and consulting in marketing processes petitioner also taught a marketing course at stanford university in approximately petitioner declared bankruptcy as a result of a downturn in the economy petitioner received a discharge_in_bankruptcy a few years later in date piers n p mackenzie an appraiser and auctioneer prepared an appraisal report authorized by the bankruptcy trustee the report reflected a total value for artwork of dollar_figure and furniture and decorative arts of dollar_figure totaling dollar_figure petitioner presented other documents to respondent in which petitioner valued artwork furnishings and other personal_property at approximately dollar_figure million after the fire petitioner and his wife made a claim against the landlord’s insurance_company the claim was denied and at some point petitioner and his wife filed a lawsuit with the superior court of california county of san mateo in the case against the landlord was set for trial in date petitioner indicated that meetings had been scheduled for the purpose of conducting mediation of the claim against the landlord and the landlord’s insurer petitioner filed a married filing separate tax_return for the taxable_year as indicated earlier petitioner has conceded all the adjustments set forth in respondent’s notice_of_deficiency petitioner submitted to respondent a form 1040x amended u s individual_income_tax_return for the return reflects a signature and date of date also part of the record is a copy of petitioner’s form_1040 u s individual_income_tax_return for reflecting a signature and date of date petitioner claimed a casualty_loss of there is some discussion in the record about ownership of the personal_property petitioner asserted that under california community_property law one- half of the personal_property was owned by his wife given our conclusions infra we need not make any findings with respect to ownership of the personal_property as between petitioner and his wife dollar_figure on the return and seeks to carry back some portion of the loss to the year in issue discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a the court may consider facts relating to tax for years that are not otherwise within the court’s jurisdiction where necessary to correctly redetermine the amount of the tax_deficiency for any year properly before the court see sec_6214 in particular in redetermining the amount of a deficiency for a taxable the record is somewhat incomplete in that respondent refers to a second form 1040x which is not made part of the record further petitioner does not make clear the extent to which he seeks to carry back the claimed casualty_loss to or any other year for reasons discussed infra we need not make any findings with respect to these matters to the extent respondent determined omitted income the presumption of correctness does not play any role in our decision year before the court we may decide the correct amount of a net_operating_loss_carryover or carryback claimed with respect to the year in issue notwithstanding that the loss arose in a year that is not within the court’s jurisdiction 95_tc_257 as a general_rule sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in the case of an individual however sec_165 limits the deduction to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit and losses of property not connected with a trade_or_business or with a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft a loss is treated as sustained during the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by identifiable events occurring in such taxable_year sec_1_165-1 income_tax regs see also sec_1_165-1 income_tax regs however if there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of a loss with respect to which reimbursement may be received is sustained until it can be ascertained with reasonable certainty whether such reimbursement will be received sec_1_165-1 income_tax regs for eligible losses an individual may carry back a net_operating_loss to each of the three taxable years preceding the taxable_year of such loss sec_172 f i an eligible_loss includes a loss arising from fire sec_172 the parties stipulated to the authenticity of various documents relating to the personal_property destroyed by the fire and the purported value of each item petitioner also testified as to the values of certain items and asserted that the appraiser’s valuations were inaccurate and did not represent the fair market values we need not delve into the issues of whether petitioner substantiated the amount of the loss or whether he made a proper carryback claim since we conclude that he is not otherwise entitled to the claimed casualty_loss deduction petitioner made clear during the trial of this case in that legal proceedings were being pursued against the landlord and the landlord’s insurance_company thus in the year of the fire and at the time of trial there existed a claim for reimbursement which petitioner was actively pursuing the statute and the regulations are clear that a loss is not considered sustained until it can be ascertained with reasonable certainty whether such reimbursement will be received sec_1_165-1 income_tax regs a casualty_loss is not recognized in the year of actual occurrence if there exists at that time a reasonable_prospect_of_recovery on a claim for reimbursement the settlement the adjudication or the abandonment of the claim ordinarily constitutes the event sufficient to render the loss sustained with the meaning of sec_165 65_tc_351 petitioner’s claim for reimbursement from the fire was not resolved in in fact at the time of trial in early petitioner was involved in the litigation seeking reimbursement for the claimed loss from the fire we conclude that petitioner sustained no lo sec_2012 evidenced by a closed and completed transaction on the basis of the foregoing we conclude that petitioner is not entitled to the claimed casualty_loss deduction and cannot carry back the claimed loss to respondent’s determination in the notice_of_deficiency which petitioner conceded is sustained and petitioner’s claim for a carryback loss deduction is denied in full we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
